NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 30, 2018* 
                               Decided September 7, 2018 
                                              
                                         Before 
 
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐2192 
 
IN RE ANDREW U. D. STRAW,                       Appeal from the United States District 
      Respondent‐Appellant.                     Court for the Northern District of 
                                                Indiana, Fort Wayne Division. 
                                                 
                                                No. 1:17‐MC‐5‐TLS 
                                                 
                                                Theresa L. Springmann, 
                                                Chief Judge. 

                                        O R D E R  

       Upon being suspended from the practice of law in the Northern District of 
Indiana, Andrew Straw moved to withdraw from the district’s bar. The district judge 
denied his motion, and Straw now appeals. We affirm. 
        
       The Indiana Supreme Court suspended Straw’s law license after he violated 
Indiana Professional Conduct Rule 3.1 by bringing frivolous claims and arguments in 
four lawsuits, three of which he filed on his own behalf. The Northern District of 
                                                 
            * We grant Andrew Straw’s motion to decide this case without oral argument 

because the appeal is frivolous. See FED. R. APP. P. 34(a)(2)(A). 
No. 18‐2192                                                                             Page 2 
 
Indiana imposed reciprocal discipline, as it ordinarily does under Northern District of 
Indiana Local Rule 83‐6.8(c). Straw later sought reinstatement, arguing that the 
Northern District of Indiana should follow the actions of the Virginia State Bar, which 
decided not to impose equivalent discipline because the same conduct would not be a 
basis for disciplinary action in Virginia. The district judge found no grounds to 
reconsider her prior imposition of reciprocal discipline and denied his request. 
         
        Straw then began peppering the district court with motions and letters relating to 
his desire to “boycott” the court and seek the “abolition of my law license.” He said that 
he resented judges acting with bias against him, accusing him of being insane and 
nonsensical, and that he wanted to invoke his First Amendment right not to associate 
with a court that was hostile towards persons like him with disabilities. The judge 
denied the motions, emphasizing that she made no pronouncement that would require 
Straw to associate with the district court, or its bar, and that Straw’s right to practice in 
the district would remain suspended until he complied with the requirements for 
reinstatement, as set forth in Northern District of Indiana Local Rule 83‐6.11. 
         
        On appeal Straw asserts that his First Amendment rights to “boycott” and “not 
associate” with the bar of the Northern District of Indiana required the district judge to 
strike him from the rolls. But Straw does not point us to any authority permitting a 
suspended attorney to withdraw unilaterally from the bar of the Northern District of 
Indiana. Indeed, this court has a contrary rule: an attorney admitted to practice may not 
withdraw from our bar if he, like Straw, is the subject of a disciplinary matter. In re 
Wick, 628 F.3d 379, 380–81 (7th Cir. 2010). In Wick, we explained that we did not want 
“to leave the impression that the separation was innocent if in fact it was precipitated 
by the attorney’s wrongdoing.” Id. at 380. The Second Circuit has reached a similar 
conclusion: once disciplinary proceedings have begun, allowing an attorney to evade 
discipline through “strategic withdrawal” does not serve the interests of justice. 
In re Saghir, 595 F.3d 472, 473–74 (2d Cir. 2010). When enforcing Northern District of 
Indiana Local Rule 83‐6.11, the district judge here followed the same path. The judge 
appropriately concluded that Straw remains suspended from practice in the Northern 
District of Indiana until he complies with the relevant provisions for reinstatement. 
N.D. IND. L.R. 83‐6.11. 
         
        Straw asks us to take notice of the Supreme Court’s recent decision in Janus v. 
American Federation of State, County, & Municipal Employees, Council 31, 138 S. Ct. 2448 
(2018), declaring that forced union fees violate the First Amendment rights of nonunion 
workers. The analogy, however, is misplaced. Unlike the employees in Janus who were 
No. 18‐2192                                                                            Page 3 
 
forced to associate with their union by subsidizing activities, see Janus, 138 S. Ct. 
at 2459–60, Straw does not contribute money (or anything else) to the bar.  
          
         Since seeking to withdraw from the bar of the Northern District of Indiana, Straw 
has persisted in the misconduct that led to his suspension from the State of Indiana. We 
recently warned him that his “pattern [of frivolous filings] must stop immediately or he 
will be sanctioned and barred … from litigating in the courts of this circuit.” Straw 
v. Vill. of Streamwood, No. 17‐1867, 2018 WL 2068695, at *4 (7th Cir. May 3, 2018). 
Because we issued the warning after Straw filed this appeal, we will not sanction him at 
this time, see United States v. Robinson, 251 F.3d 594, 596 (7th Cir. 2001). Nevertheless, 
judicial patience has its limits and we reiterate that continued frivolous filings will risk 
sanctions, monetary and otherwise. 
          
                                                                                 AFFIRMED